Case 2:10-cr-01281-JAK Document 131 Filed 03/02/21 Page 1 of 2 Page ID #:715



  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
      UNITED STATES OF AMERICA,                   )       Case No.: 2:10CR01281-JAK
 11                                               )
                              Plaintiff,          )       ORDER OF DETENTION PENDING
 12                                               )       FURTHER REVOCATION
                      v.                          )       PROCEEDINGS
 13                                               )       (FED. R. CRIM. P. 32.1(a)(6); 18
       PEDRO HERNANDEZ                            )       U.S.C. § 3143(a)(1))
 14                                               )
                              Defendant.          )
 15                                               )
 16         The defendant having been arrested in this District pursuant to a warrant
                                                        Central
 17 issued by the United States District Court for the _______________ District of
    California
 18 ______________ for alleged violation(s) of the terms and conditions of probation
 19 or supervised release; and
 20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
 21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
 22 A. (x )    The defendant has not met his/her burden of establishing by clear and
 23            convincing evidence that he/she is not likely to flee if released under 18
 24            U.S.C. § 3142(b) or (c). This finding is based on the following:
 25            ( x)        information in the Pretrial Services Report and Recommendation
 26            (x )        information in the violation petition and report(s)
 27            ( )         the defendant’s nonobjection to detention at this time
 28            ( )         other:


                                                      1
Case 2:10-cr-01281-JAK Document 131 Filed 03/02/21 Page 2 of 2 Page ID #:716



  1             and/ or
  2 B. ( x)     The defendant has not met his/her burden of establishing by clear and
  3             convincing evidence that he/she is not likely to pose a danger to the safety
  4             of any other person or the community if released under 18 U.S.C.
  5             § 3142(b) or (c). This finding is based on the following:
  6             (x )     information in the Pretrial Services Report and Recommendation
  7             ( x)     information in the violation petition and report(s)
  8             ( )      the defendant’s nonobjection to detention at this time
  9             ( )      other:
 10
 11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
 12 revocation proceedings.
 13
 14 Dated:                                      ____________________ _____________
              3/2/2021                          SHASHI H. KEWALRAMANI
 15                                             UNITED STATES MAGISTRATE JUDGE
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                   2
